Lipscomb, J.
The appellant filed his petition for an injunction, on the 5th October, 1853, praying an injunction to restrain an execution issued against him, on a judgment obtained by Bristow, the appellee, in a Justice’s Court, on the 5th February, 1853. He alleges as a reason why he had not sought his remedy sooner, that he was deceived by the false pretences of the appellee, promising that he would not run an execution on his judgment, and that be could have avoided the judgment and shown that he was not entitled, but for such promises. The appellee answered upon oath with a full denial of all the charges against him. ' The injunction was dissolved, and the petition dismissed. We have no doubt that the injunction was properly dissolved, on the answer. If the appellant had believed that he could sustain his petition on a final hearing, he should have asked the Court to continue his petition as an original, for a final trial on the evidence. It does not appear that he made this application, and, the presumption is that he declined so doing. The judgment is affirmed.
Judgment affirmed.